UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8445


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MICHAEL R. RAY,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:02-cr-00687-TLW-1)


Submitted:    April 29, 2009                  Decided:   May 13, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Ray, Appellant Pro Se.       Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael   R.   Ray    appeals    the   district   court’s   orders

denying   his   motions   to    amend   his   restitution    order   and   for

reconsideration of the district court’s denial of his motion to

amend his restitution order.            We have reviewed the record and

find no reversible error.         Accordingly, we affirm the district

court’s orders.      United States v. Ray, No. 4:02-cr-00687-TLW-1

(D.S.C. Apr. 22, 2008; Nov. 7, 2008).               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




                                        2